PD-1668-14                                                 PD-1668-14
                                                                          COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                       Transmitted 12/22/2014 1:30:05 PM
December 29, 2014                                                        Accepted 12/29/2014 1:59:32 PM
                                                                                            ABEL ACOSTA
                             PDR NO. ____________________                                           CLERK

   _________________________________________________________________________

                         IN THE COURT OF CRIMINAL APPEALS
                                  AT AUSTIN, TEXAS

                        ZACHARY BLAKE HERNANDEZ, Appellant

                                      VS.
   _________________________________________________________________________

                      ON APPEAL FROM THE 142nd DISTRICT COURT
                            OF MIDLAND COUNTY, TEXAS

                          AND ON DISCRETIONARY REVIEW
                      FROM THE ELEVENTH JUDICIAL DISTRICT AT
                                    EASTLAND


                    APPELLANT’S PRO SE MOTION TO EXTEND TIME
                    TO FILE PETITION FOR DISCRETIONARY REVIEW

  TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

         COMES NOW ZACHARY BLAKE HERNANDEZ, pro se Appellant in the above-

  styled and numbered cause, and files this his Motion to Extend Time to File a Petition for

  Discretionary Review (“PDR”) and in support thereof would show this Court the following:

                                              I.

         Appellant was convicted of intoxication manslaughter in cause number CR38343 and

  punishment was assessed at five (5) years in prison. The Eleventh District Court of Appeals

  affirmed his conviction in case number 11-12-00348-CR on November 26, 2014. Appellant’s

  petition is now due on or before December 29, 2014.

         Appellant requests an additional sixty (60) day extension to prepare a pro se PDR.
Although Appellant consulted with undersigned counsel on one occasion, he has not yet

secured counsel in this matter.

                                                  II.

       Because good cause exists for the granting of this request, Appellant requests this Court

grant his request for an additional sixty (60) days to prepare and file his PDR.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests this Court extend the

deadline to file his PDR until February 17, 2015.

                                                         RESPECTFULLY SUBMITTED,

                                                         /s/ Carmen M. Roe
                                                         ____________________________
                                                         CARMEN M. ROE
                                                         LAW OFFICE OF CARMEN M. ROE
                                                         440 LOUISIANA, SUITE 900
                                                         HOUSTON, TEXAS 77002
                                                         713.236.7755
                                                         713.236.7756 FAX
                                                         Bar No. 24048773

                                                         FILED ON BEHALF OF
                                                         PRO SE APPELLANT
                                                         ZACHARY BLAKE HERNANDEZ
                                                         1011 West City Road 77
                                                         Midland, TX 79707
                             CERTIFICATE OF SERVICE

        Pursuant to TEX.R.APP.P. 9.5(d), this motion was served on opposing counsel, Lisa

McMinn, State Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, Texas, 78711,

and Teresa Clingham, Midland County District Attorney, Appellate Division, 500 N. Loraine

Street #200 Midland, Texas 79701, by electronic service via Efiletxcourts.gov on December 22,

2014.




                                                /s/ Carmen M. Roe
                                                ___________________________________
                                                CARMEN M. ROE